Citation Nr: 1230516	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-20 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hepatitis B.  

3. Entitlement to an increased rating for the residuals of a left thumb fracture, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to January 1973.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several different rating actions of several different Department of Veterans Affairs Regional Offices (ROs).  In August 2006, the St. Louis, Missouri RO continued a rating for the residuals of a left thumb fracture, currently rated as noncompensable and granted service connection for the residuals of a head injury with intermittent posttraumatic headaches at 0 percent (effective January 20, 2006).  In March 2008, the Boston, Massachusetts RO denied claims for service connection hepatitis C, and hepatitis B.  

In November 2010, the Board remanded the above claims.  In December 2011, the RO awarded an initial increased rating for the residuals of a head injury with intermittent posttraumatic headaches to the maximum schedular amount; as a result, this claim is no longer before the Board.  See, AB v. Brown, 6 Vet. App. 35 (1993) (a claim only remains in controversy where less than the maximum available benefit is awarded).  The Board finds there has been substantial compliance with the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2010, the Veteran testified at a hearing before the undersigned.  A copy of the transcript has been reviewed and is associated with the file.  

In July 2012, the Board received information that the Veteran was suffering from terminal illness unrelated to the issues on appeal.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. A preponderance of the evidence is against a finding that hepatitis C had its onset during or is otherwise related to the Veteran's active service.  

2. A preponderance of the evidence is against a finding that hepatitis B had its onset during or is otherwise related to the Veteran's active service.  

3. For the left thumb, there is gap of one to two inches, but no more, between the thumb pad and the fingers, with the thumb attempting to oppose the fingers and no ankylosis of the thumb.  

CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2011).  

2. Hepatitis B was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2011).  

3. The criteria for a rating of 10 percent, but no more, for the residuals of a left thumb fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5224, 5228 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In February 2006 and April 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  (While the February 2006 letter stated "right" instead of "left" thumb, it is clear from the July 2010 Board hearing transcript the Veteran understood it was his left thumb disability that was on appeal.)  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also, this letter informed him of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, in the April 2007 letter, the Veteran was given specific notice tailored to his claim for service connection for hepatitis C.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment and Social Security Administration (SSA) records are in the file.  The Veteran's VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured, including those from Boston VAMC from the 1970s (see December 2010 VA release of information responses).  The Veteran was given VA medical examinations; the Board finds the VA examination reports to be fully adequate and explanatory.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge described the issues on appeal and re-iterated the information needed to substantiate the claims.  (Board Transcript, pp 26-27.)  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Board is satisfied there was substantial compliance with its November 2010 remand orders because all VA records were received and the VA examination reports are fully accurate and adequate.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. at 271.  The Board finds the duty to notify and assist has been met.  

II. Legal Criteria 

	A. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377 (the disability at issue in Jandreau was right shoulder dislocation residuals).  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.)  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran asserted at the July 2010 Board hearing that he contracted hepatitis C through air gun inoculation.  He said he was diagnosed sometime soon after 1973 at a Boston VA hospital.  (Transcript, p 5).  He didn't know if he was diagnosed with hepatitis B or C or both B and C.  Id.  The Veteran said his doctor has never told him anything regarding the etiology of his disease.  (Transcript, p 8.)  The Veteran said he never had any blood transfusions and never abused drugs.  (Transcript, p 26.)  He recently got a tattoo in 2009.  Id.  

The Veteran submitted information from the internet from a website purporting to give information on how to substantiate service connection for hepatitis from an air gun injection in service.  

The Veteran is competent to attest to any current symptoms or actual matters of which he had first-hand knowledge.  Washington, 19 Vet. App. at 368-69.  However, he is not competent to state that he had hepatitis pathology due to service.  Unlike varicose vein or a broken leg, hepatitis B and C are not readily recognizable by a layman.  Medical professionals rely on laboratory testing and other diagnostic tools to diagnose hepatitis B and C.  Here, the December 2010 VA examination report showed the Veteran had hepatitis C but not B.  For this case, the Veteran is competent to state what he personally experienced as to his risk factors to determine the etiology of the hepatitis C.  

Even though the Veteran is competent, the Board does not find the Veteran to be an accurate historian in this case, especially regarding drug usage.  The Board finds that Veteran has not been consistent on the issue of etiology and consistency is a consideration for the Board.  Caluza, 7 Vet. App. at 511.  

A February 2006 VA laboratory report shows the hepatitis C was detected via a virus ribonucleic acid test.  In an April 2007 statement, the Veteran denied all risk factors for hepatitis.  A February 2009 laboratory report showed that chronic inflammation or liver disease was suggested.  Hepatitis A and B were nonreactive, but hepatitis C was reactive.  Scrawled on the lab report was that no transfusions, IV drugs, or alcoholism were reported.  

A July 2009 letter from Dr. G. states that the Veteran had a history of abnormal liver enzymes and a positive hepatitis C viral load.  Dr. G. mentioned past findings of cirrhosis and stated: 

I asked him about risk factors regarding his hepatitis C.  He has a one year old tattoo that was unlikely to be the cause of his problem.  I do not believe that he has ever received blood transfusion (sic).  Although he has never used intravenous drugs he did use Cocaine 30-40 years ago, and likely shared implements to snort Cocaine and this may be the etiology of his hepatitis C.  

Here, the Veteran stated at the Board hearing he never used drugs.  (Transcript, p 26.)  Obviously, he reported something entirely different to Dr. G.  Both statements cannot be true.  The Board finds the Veteran is not a reliable historian.  

The December 2010 VA examiner also noted the Veteran had not been entirely truthful in interviewing the Veteran and reviewing the file.  The examiner, whose review of the file was very thorough, found there was no question of an active hepatitis C infection.  The examiner noted the Veteran had not shown up for past VA medical appointments.  The examiner summarized Dr. G.'s 2009 records regarding hepatitis C, including Dr. G's statement about its etiology, and that the Veteran said he "drinks a few beers a week."  

The examiner said the Veteran told him exactly what he told Dr. G. about his alcohol use; he had stopped drinking but prior to that he only had about three beers twice a week.  The examiner saw a note in the file that showed the Veteran was involved with Alcoholics Anonymous and made affirmations about sobriety.  Based on that information, the examiner said: 

This veteran clearly has a history of alcoholism, although alcohol excess will never cause hepatitis C infection.  It does indicate to me that this veteran had significant periods of intoxication and that his memory for accurately reflecting on risk factors for blood and body fluid transfer cannot be relied upon.  

The Veteran told the examiner he thought his hepatitis was related to air gun vaccinations that he received in service.  The examiner stated there was no medical evidence to suggest that this is medically correct.  To the best of his medical knowledge, air gun vaccinations have not been shown to transmit hepatitis.  The diagnosis was hepatic cirrhosis secondary to hepatitis C.  The examiner gave a negative opinion and found it was more likely that hepatitis C was acquired from an event unassociated with service based on all the information.  

The examiner noted that the Veteran had self-reported hepatitis B and that May 2008 medical testing showed the hepatitis B surface antibody was positive and the surface antigen was negative.  The examiner explained that his combination of serological findings indicated the Veteran either had been immunized to hepatitis B and now is immune to hepatitis B or had a natural infection of hepatitis B and is now immune to hepatitis B, having successfully recovered from that infection.  The examiner concluded there was no evidence of a current hepatitis B diagnosis or infection.  

There are further contradictions to the Veteran's testimony that he was diagnosed with hepatitis soon after service.  The November 1972 separation examination showed no diagnosis of hepatitis.  Gonorrhea from June 1972 was noted and treated adequately with no complications no sequelae.  In contrast to his statement at the hearing that he had a hepatitis diagnosis during or shortly after service, a September 1998 VA primary care record shows the Veteran said he always enjoyed good health.  He had no history of hepatitis or alcohol abuse.  He reported not using tobacco or drugs.  In a January 1999 VA addiction therapy record the Veteran reported a 1995 driving under the influence conviction and said his last use of alcohol was eight months prior.  In a February 1999 general VA examination, the Veteran reported a past history of hepatitis C and B as well as alcohol abuse but no history of intravenous drug use.  On a June 2001 VA dental questionnaire he denied hepatitis or jaundice.  

A December 2006 VA primary care record for hepatitis C shows the Veteran was having recent work up for a possible inferior myocardial infarction.  The Veteran was not compliant with past cardiology appointments.  A liver clinic appointment was requested for him.  

To the extent Dr. G.'s opinion states the hepatitis may have been contracted through use of cocaine during service, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).  Where illegal drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)-(d) (2011).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VA Gen. Coun. Prec. 7-99 (June 1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen, is when a disability like alcohol or drug abuse is secondary to an already service-connected disability (in that case, posttraumatic stress disorder).  Cocaine use in service resulting in the contraction of hepatitis C may not be service-connected.  

The Board finds service connection for hepatitis B or C is not warranted.  There is no present hepatitis B infection or residuals and service connection is not for application.  As for hepatitis C, the Board finds the Veteran is not credible on the etiology of this disability.  His statements are assigned no weight.  The Board finds the December 2010 VA examination report to be the most probative piece of evidence in the file.  The examiner reviewed lab reports and the file, examined and interviewed the Veteran, adequately addressed all theories in the case, and provided a reasoned opinion for the conclusion reached.  

The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


	B. Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011) (addressing the joints) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

Potentially applicable DCs that could provide an increased rating for the disability are in 38 C.F.R. § 4.71a (2011).  The evidence shows the Veteran does not have ankylosis of the thumb, so DCs involving immobility of the thumb do not apply.  Also, ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See, Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  As a result, the initial note (4) under 38 C.F.R. § 4.71a (evaluation of ankylosis or limitation of motion of single digits does not apply.  DC 5224, the code the Veteran is currently rated under, involves ankylosis of individual digits but the Veteran does not have ankylosis so this code also does not apply.  

The code for limitation of motion of individual digits (here, the thumb under DC 5228) does apply.  Notably, the ratings are the same for both the major and minor upper extremity.  Under this code, the key is the gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap is more than two inches.  A ten percent rating is warranted when the gap of one to two inches.  A gap of less than one inch is noncompensable.  

Here, at the January 2011 VA examination, he had a one inch a gap between the thumb and index fingers.  He had a two inch gap between the thumb and other fingers on opposition.  This was the same gap as that between the thumb pad and the fingers.  The examiner found a mild flexion deformity which precluded the correct grip, but it did not interfere with the function of other fingers; only the function of the hand as a unit.  The range of motion of the other fingers was normal; the thumb, of course, had decreased range of motion.  There was no showing of a gap of more than two inches.  As a result, the Board finds that a 10 percent rating is warranted for the residuals of the left thumb fracture.  

Of note, the examiner reviewed a March 2009 X-ray that showed mild CPPD arthropathy, otherwise known as gout.  Gout was not related to his original traumatic fracture.  

The March 2006 and January 2009 VA joint examinations did not measure the gap between the thumb and fingers, but the Veteran reported aching and pain.  Deformity of the thumb was found at the 2006 examination and strain in 2009.  Physical examination showed no obvious defects with regard to functionality and impairment was generally described as mild.  

The Board has considered DeLuca, 8 Vet. App. 202, 205-206.  At the January 2011, VA examination, he complained of mild pain all day with occasional increase in pain when using the thumb (lifting, pulling, reaching and gripping).  Flare ups occurred several hours a week and lasted hours; they had no exacerbating or alleviating factors and no additional functional limitations.  Physical examination revealed no swelling, ecchymosis, erythema, limitation in writing or expression (he is right-handed), or additional limitation as a result of pain, fatigue, weakness, or lack of endurance.  There was a mild to moderate amount of decreased dexterity for twisting, probing, pulling, and pushing.  

He took medication for pain which fairly resolved the pain and it had no side effects.  He wore an assistive splint and it worked well when performing tasks.  He reported mild difficulty with activities of daily living like gripping glasses and utensils.  Decreased strength and dexterity was reported as mild.  The examiner stated his left fingers were not impacted and he was right-handed.  

The Veteran has pain, lack of coordination, a lack of dexterity and weakness.  However, significant deformity, inability to repeat range of motion (in fingers with range of motion) and atrophy has not been found for either time period.  In March 2010, strength in his hands was described as slightly reduced.  The Board does not find that an increase under DeLuca is warranted in this case.  

Also, the Board finds that the Veteran's disability has been relatively static throughout the time period on appeal does not find that a staged rating is warranted.  Hart, 21 Vet. App. at 509-510.  

The Board finds there is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  He had no history of hospitalization or surgeries.  At the January 2011 VA examination, the Veteran stated that he was unable to work as a truck driver as a result of multiple factors, one of which was the current state of the economy and work availability.  Still, he said difficulty driving because he did not feel safe holding the wheel and had difficulty lifting, pulling, reaching and gripping objects including the wheel of the truck.  However, he also stated at this examination he took medication for his disability and used a splint with good results.  The Board finds that the threshold test is not met for referral for extraschedular consideration because the schedular criteria are adequate for the disability findings.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Board has also considered the application of Rice in conjunction with this claim.  As explained, the January 2011 VA examination report noted some functional impairment as related to the Veteran's last vocation but overall showed the mild functional impact was eased by medication and a splint.  An October 2011 letter in the Virtual VA file noted the Veteran was participating in a compensated work therapy program at VA.  While functional limitations are noted, the examination report describes symptoms as overall mild and as responding well to treatment.  The Board finds a grant for the TDIU aspect of this increased rating claim is not warranted.  




ORDER

Service connection for hepatitis C is denied.  

Service connection for hepatitis B is denied.  

A 10 percent rating for the residuals of a left thumb fracture is allowed, subject to the regulations governing the award of monetary benefits.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


